                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


EMILY RILEY,

             Plaintiff,
v.                                                 Case No. 8:21-cv-979-SCB-SPF

NOVARTIS PHARMACEUTICALS
CORPORATION,

          Defendant.
______________________________/

                                       ORDER

      This cause comes before the Court on Plaintiff’s Motion to Stay Discovery.

(Doc. No. 8). Defendant opposes the motion. (Doc. No. 9). Plaintiff filed an

unauthorized reply brief. (Doc. No. 10) As explained below, the motion is

granted.

      On April 23, 2021, Plaintiff filed this product liability lawsuit against

Defendant. Defendant filed its answer on June 11, 2021, and thereafter, Plaintiff

filed the instant to motion to stay this case. Specifically, Plaintiff seeks a 60-day

stay of this case while the Judicial Panel on Multidistrict Litigation (“JPML”)

considers her motion to transfer and consolidate this case with 19 other related

cases currently pending in 12 different federal districts. The JPML scheduled a

hearing on the motion to transfer and consolidate for July 29, 2021.
      Plaintiff argues that the interests of judicial economy favor a stay of these

proceedings. Specifically, Plaintiff contends that the collective plaintiffs in these

product liability lawsuits are at an impasse with Defendant regarding Defendant’s

production of millions of pages of documents, which will necessitate court

intervention. Plaintiff argues that if the JPML grants the motion to transfer and

consolidate, one federal judge will rule on these production issues rather than

having the plaintiffs file such motions in their respective cases, which will require

a significant amount of judicial resources and may lead to inconsistent rulings.

      Defendant opposes the motion, arguing that no multidistrict litigation

(“MDL”) case currently exists and that Plaintiff’s motion is based on pure

speculation that an MDL case will be created. Furthermore, Defendant argues that

it would be prejudiced by a stay halting discovery already in progress, because

Defendant “is already underway with document collection and review and will

soon begin scheduling depositions” and that a “stay will unnecessarily impact these

efforts and result in prejudice.” (Doc. No. 9, p. 9).

      In considering Plaintiff’s motion, the Court is mindful of the following:

             Courts have the inherent power to control their own
             dockets, including the power to stay proceedings. In
             deciding if a case should be stayed pending resolution of a
             motion to the JPML, the district court should consider
             three factors: (1) potential prejudice to the non-moving
             party; (2) hardship and inequity to the moving party if the
             action is not stayed; and (3) the judicial resources that
             would be saved by avoiding duplicative litigation if the
                                           2
             cases are in fact consolidated. The moving party must
             demonstrate a clear case of hardship or inequity if there is
             even a fair possibility that the stay would work damage on
             another party.

C Pepper Logistics LLC v. Nunez, 2021 WL 2792054, at *1 (M.D. Fla. June 2,

2021)(quotation marks and internal citations omitted).

      Upon consideration, the Court finds Defendant’s vague assertion of

prejudice not to be persuasive. The Court instead finds that a stay is warranted

because judicial resources would be saved by avoiding duplicative litigation if the

cases are in fact consolidated, and the requested stay is for a relatively short period.

The same conclusion was reached by another district court faced with the same

motion:

             Here, . . . [the factors to be considered] favor a 60-day stay.
             For one, the Court has an interest in preserving scare
             judicial resources: Absent a stay, the Court would be
             tasked with resolving a discovery dispute that might be
             disposed of by a single forum should the Panel consolidate
             the other federal cases. Along those lines, [the plaintiff]
             could experience significant inequity if a stay is not
             granted because resolution of the discovery dispute here
             may lead to conflicting rulings in other courts. And while
             a stay will entail a delay of scheduled depositions and
             impose some burden on [the defendant], consolidation
             might ultimately allow the litigants to tailor a more
             streamlined discovery plan. On balance, a 60-day stay is
             warranted.

Garland v. Novartis Pharmaceuticals Corporation, 2021 WL 2661492, at *2 (S.D.

Ill. June 29, 2021).


                                           3
      Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to

Stay Discovery (Doc. No. 8) is GRANTED. Discovery in this case is stayed until

August 23, 2021 or until the JPML issues its ruling, whichever first occurs. The

deadline for filing a case management report in this case is extended to September

3, 2021.

      DONE AND ORDERED at Tampa, Florida, this 9th day of July, 2021.




Copies to:
Counsel of Record




                                         4
